Exhibit 10.1
SETTLEMENT AND REDEMPTION AGREEMENT
THIS SETTLEMENT AND REDEMPTION AGREEMENT (this “Agreement”), dated as of
August 19, 2011, effects settlement and release of claims and disputes among
(a) GTSI Corp., a Delaware corporation (“GTSI”), (b) The Eyak Corporation, a
corporation organized under the laws of the State of Alaska in accordance with
the Alaska Native Claims Settlement Act (“Eyak”), (c) Global Technology Group,
LLC, an Alaska limited liability company (“Global” and, together with Eyak, the
“Continuing Members”), and (d) Eyak Technology, LLC, a Delaware limited
liability company (the “Company”), as well as the redemption of GTSI’s limited
liability company interests in the Company and the resolution of any claims,
known or unknown, between the Parties and their affiliates. The Company, GTSI
and the Continuing Members may hereinafter be referred to individually as a
“Party” or collectively as the “Parties.”
R E C I T A L S
A. The Company was formed pursuant to a Certificate of Formation filed with the
Secretary of State of the State of Delaware on January 2, 2002. The Company is
governed by the Amended Operating Agreement of the Company, dated as of June 14,
2002 (the “Operating Agreement”).
B. GTSI owns a thirty-seven percent (37%) Percentage Interest (as defined in the
Operating Agreement) in the Company (the “GTSI Interest”). The Continuing
Members own the remaining Percentage Interests in the Company.
C. Pursuant to Section 10.2 of the Operating Agreement, GTSI desires to sell and
the Company desires to redeem, purchase and acquire the GTSI Interest, all in
accordance with the terms and conditions of this Agreement (the “Redemption”).
Following the Redemption, the Continuing Members will continue as members of the
Company.
D. Eyak currently owns 100 shares of the common stock of GTSI and by letters
dated November 1, 2010 and June 24, 2011 to GTSI from Eyak’s counsel
(collectively, the “Shareholder Demands”), Eyak demanded specific action by
GTSI’s board of directors with respect to the Company (the “Derivative Claims”).
E. The Company, the Continuing Members and GTSI are parties to an arbitration
proceeding before the American Arbitration Association (“AAA”), entitled Eyak
Technology, LLC v. GTSI Corp., Case No. 75 117 00388 which remains pending (the
“Arbitration”).
F. The Company, the Continuing Members, GTSI, Keith Gordaoff, Sylvia Lange, Jim
Ujioka, Rod Worl and Quang Le are parties to an action pending in the Court of
Chancery of the State of Delaware entitled GTSI Corp. v. Eyak Technology, LLC,
et al., Civil Action No. 5815-VCL (the “Chancery Court Action” and, together
with the Arbitration, the “Settled Litigation”).
G. The Company, the Continuing Members and GTSI have each made various demands
of each other, including demands regarding the conduct of business, the
operations of their respective boards of directors, Freedom of Information Act
(“FOIA”) demands and requests pursuant to the Operating Agreement (collectively,
the “Demands”).

 

 



--------------------------------------------------------------------------------



 



H. The Parties desire to release, settle, resolve and otherwise completely
dispose of all claims and disputes regarding all matters raised in the
Derivative Claims, the Settled Litigation and the Demands (collectively, the
“Disputes”).
NOW, THEREFORE, in consideration of the promises and the respective
representations, warranties and covenants hereinafter set forth, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Parties hereby incorporate
the Recitals set forth above and agree as follows:
1. Purchase of the GTSI Interest.
1.1 Purchase Price. The Company hereby agrees to pay directly to GTSI the total
amount of Twenty Million Dollars ($20,000,000), in cash (the “Purchase Price”)
for the GTSI Interest and all rights of GTSI under the Operating Agreement. The
Purchase Price shall be paid by the Company to GTSI by wire transfer on the
Closing Date (as defined in Section 9 hereof).
1.2 Redemption, Purchase and Sale of the GTSI Interest. For and in consideration
of the payment of the Purchase Price, upon the Closing, (i) GTSI shall sell,
assign, transfer, and deliver to the Company, and (ii) the Company shall redeem
and purchase from GTSI, GTSI’s entire right, title, and interest in and to the
GTSI Interest and all rights and obligations of GTSI under the Operating
Agreement. The GTSI Interest and the rights and obligations under the Operating
Agreement shall be transferred by GTSI free and clear of any and all
liabilities, liens, pledges, claims, mortgages, deeds of trust, collateral
assignments, security interests, litigations, options, calls, contracts,
conditional or other sales agreements and encumbrances whatsoever and of any and
all other claims (collectively, “Liens”). The Redemption shall become effective
upon receipt of the Purchase Price by GTSI. The Parties acknowledge and agree
that upon the Redemption, (i) all rights, interests and claims of GTSI arising
from the GTSI Interest, including, without limitation, any right to
distributions now existing or that may hereafter arise pursuant to Section 4 of
the Operating Agreement and all other rights under the Operating Agreement,
shall be transferred, sold and assigned to the Company and GTSI shall cease to
have any right thereto or otherwise, and (ii) any past, existing and future
obligations of GTSI under the Operating Agreement shall cease and be
extinguished.
2. Releases.
2.1 Release of GTSI. Effective upon the Closing, the Continuing Members and the
Company, for themselves and their respective successors and assigns, irrevocably
and expressly release and discharge fully and forever GTSI and its Related
Parties (collectively, the “GTSI Releasees”) from any and all claims, demands,
damages, lawsuits, and causes of action, whether known, unknown or unforeseen,
arising on or before the Closing Date, which any of the Continuing Members or
the Company has, or may have, against the GTSI Releasees for any reason
whatsoever in law or in equity, under federal, state, or other law, whether the
same be upon statutory claim, contract, tort or other basis arising out of or
relating to (i) the Disputes; (ii) any and all obligations of the GTSI Releasees
under the Operating Agreement, the Mentor-Protégé Agreement, or any other
agreement between or among any of the Parties concerning any Party’s interests
in or relationship with the Company; (iii) any claim, allegation or cause of
action, whether direct or derivative, that was or could have been raised in the
Disputes; (iv) any claim or cause of action, whether direct or derivative,
arising from or relating to the operations of the Company or any Party’s
Percentage Interest in the Company; (v) any other fiduciary duties that any of
the GTSI Releasees may owe to the Company or either of the Continuing Members;
(vi) any request pursuant to FOIA or any equivalent request for information from
any government agency naming any GTSI Releasee or requesting information
relating to any GTSI Releasee; and (vii) any claim alleging violations of
federal or state securities laws, common-law fraud or deceit; provided, however,
that the release herein shall not apply to or affect (x) any GTSI Releasee’s
obligations under this Agreement, (y) the Confidentiality Agreement, dated
April 7, 2011 (the “April Confidentiality Agreement”), or the Confidentiality
Agreement, dated July 22, 2011 (the “July Confidentiality Agreement” and
together with the April Confidentiality Agreement, the “Confidentiality
Agreements”), or (z) the Confidentiality Order, entered by the Arbitrator in the
Arbitration (the “Confidentiality Order”), and shall not release any Party’s
obligation not to disclose documents or information under any of the
Confidentiality Agreements or the Confidentiality Order.

 

-2-



--------------------------------------------------------------------------------



 



2.2 Release of the Continuing Members and the Company. Effective upon the
Closing, GTSI, for itself and its respective successors and assigns, irrevocably
and expressly releases and discharges fully and forever the Continuing Members,
the Company and each of their respective Related Parties (collectively, the
“Company Releasees”) from any and all claims, demands, damages, lawsuits, and
causes of action, whether known, unknown or unforeseen, arising on or before the
Closing Date, which GTSI has, or may have, against the Company Releasees for any
reason whatsoever in law or in equity, under federal, state, or other law,
whether the same be upon statutory claim, contract, tort or other basis arising
out of or relating to (i) the Disputes; (ii) any and all obligations of the
Company Releasees under the Operating Agreement, the Mentor-Protégé Agreement,
or any other agreement between or among any of the Parties concerning any
Party’s interests in or relationship with the Company; (iii) any claim,
allegation or cause of action, whether direct or derivative, that was or could
have been raised in the Disputes; (iv) any claim or cause of action, whether
direct or derivative, arising from or relating to the operations of the Company
or any Party’s Percentage Interest in the Company; (v) any other fiduciary
duties that any of the Company Releasees may owe to GTSI; (vi) any request
pursuant to FOIA or any equivalent request for information from any government
agency naming any Company Releasee or requesting information relating to any
Company Releasee, including without limitation GTSI’s FOIA requests, filed on
October 5, 2010 and November 9, 2010, respectively (the “Initial Requests”); and
(vii) any claim alleging violations of federal or state securities laws,
common-law fraud or deceit; provided, however, that the release herein shall not
apply to or affect (x) any Company Releasee’s obligations under this Agreement,
(y) the Confidentiality Agreements, or (z) the Confidentiality Order, and shall
not release any Party’s obligation not to disclose documents or information
under any of the Confidentiality Agreements or the Confidentiality Order.
2.3 Release of Derivative Claims. Effective upon the Closing, Eyak, for itself
and its successors and assigns, withdraws its Shareholder Demands and
irrevocably and expressly releases and discharges fully and forever the GTSI
Releasees from any and all claims, demands, damages, law suits and causes of
action, whether known, unknown or unforeseen, arising on or before the Closing
Date, which Eyak has, or may have, against the GTSI Releasees for (i) any claim,
whether direct or derivative, arising from or in connection with Eyak’s
ownership of the common stock of GTSI, the Shareholder Demands or the Derivative
Claims, (ii) any claim, allegation or cause of action, whether direct or
derivative, that was or could have been raised in the Shareholder Demands or the
Derivative Claims, and (iii) any other stockholder claim or cause of action,
whether direct or derivative, arising from or relating to the operations of
GTSI.
2.4 Related Parties. “Related Parties” means, with respect to any Party, such
Party’s subsidiaries, shareholders (excluding, with respect to GTSI, Eyak),
employees, representatives, attorneys, advisors, successors and present and
former directors and officers.

 

-3-



--------------------------------------------------------------------------------



 



3. Dismissal of Disputes.
3.1 Immediately following the Closing, each of GTSI, the Continuing Members and
the Company shall dismiss with prejudice, and without any award of costs or
attorneys’ fees to either side, the Arbitration, and shall file with AAA the
motion to dismiss, in the form attached hereto as Exhibit A. Each Party shall
bear its own attorneys’ fees and expenses and shall be responsible for its share
of any outstanding fees or costs due to AAA in connection with the Arbitration.
3.2 Immediately following the Closing, Eyak hereby agrees to direct its
attorneys to execute and deliver to GTSI a letter in the form attached hereto as
Exhibit B and shall cease all activity, preparation and actions that would
result in the filing or pursuit of the Derivative Claims.
3.3 Immediately following the Closing, each of GTSI, the Continuing Members and
the Company hereby agree to dismiss with prejudice, and without any award of
costs or attorneys’ fees to either side, the Chancery Court Action, and shall
file the stipulation of dismissal and executed versions of the associated
waivers of notice and consents of each of GTSI, Eyak and Global in the form
attached hereto as Exhibit C. The Company agrees to obtain the consent of Keith
Gordaoff, Sylvia Lange, Jim Ujioka, Rod Worl and Quang Le to this dismissal of
the Chancery Court Action.
3.4 Each Party waives any right to challenge, appeal or otherwise seek to
overturn any decision rendered in the Settled Litigation.
4. Confidentiality. Each of the Parties agrees that it will keep the negotiation
and provisions of this Agreement and all correspondence and discussion with
respect to the Disputes in strictest confidence and that it will not, without
the prior written approval of the other Parties, make any press release or other
public announcement concerning the transactions contemplated hereby that is
inconsistent in any material respect with the scope and content of the press
release and the Current Report on Form 8-K prepared by GTSI and reviewed and
approved by the Company prior to the date hereof (such documents, the “GTSI
Release and 8-K”) and the press release prepared by the Company and reviewed and
approved by GTSI prior to the date hereof (such document, the “Company
Release”), except that (a) the Parties may disclose this Agreement and
information related hereto in confidence to their respective attorneys,
accountants, auditors, tax preparers and financial advisors (such persons to
treat this Agreement and any such information confidentially in accordance with
this Section 4 and such disclosing Party to be responsible for any breach hereof
by any such person), (b) the Parties may disclose this Agreement and other
information related thereto as necessary to fulfill applicable government,
public company reporting and any other legally required obligations, including,
without limitation, disclosure to the Securities and Exchange Commission (the
“SEC”) and the U.S. Small Business Administration (“SBA”) and each of the
respective representatives of any such government agency, and to make
presentations to and to respond to questions by stockholders, lenders, analysts,
or similar parties, in all cases consistent in all material respects with the
scope and content of the GTSI Release and 8-K and the Company Release, (c) the
Parties may disclose this Agreement and information related hereto insofar as
such disclosure may be necessary to enforce its terms, and (d) the Parties may
disclose this Agreement and information related hereto to the extent necessary
or appropriate (x) based on any request, demand or subpoena from a government
authority, and (y) in connection with disclosure obligations relating to bids
and proposals of a Party or any of its subsidiaries. Notwithstanding anything to
the contrary set forth herein, any and all financial information regarding the
Company or either of the Continuing Members disclosed to GTSI pursuant to the
Confidentiality Agreements or the Confidentiality Order shall be governed by the
July Confidentiality Agreement and the Confidentiality Order.

 

-4-



--------------------------------------------------------------------------------



 



5. No Reliance. Each Party acknowledges that, with respect to every aspect of
this Agreement, including but not limited to the Redemption, the releases
contemplated by Section 2 hereof, and the dismissals and covenants contemplated
by Section 3 and Section 10 hereof, each Party has relied solely and exclusively
on the advice and assistance of its own attorneys and other advisors and that it
has not and is not relying on the statements, representations or documents
provided by the other Parties unless specifically identified in Section 6,
Section 7 or Section 8 (as applicable) below.
6. Representations and Warranties of the Company. The Company represents and
warrants as of the date hereof to GTSI as follows:
6.1 Power and Authority. The Company is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Company has the full limited liability company power and authority
to (a) execute and deliver this Agreement, (b) perform its obligations
hereunder, (c) redeem, purchase and receive from GTSI the GTSI Interest,
(d) fulfill the obligations imposed herein upon the Company, and (e) consummate
the transactions contemplated herein.
6.2 Authorization. The execution, delivery and performance of this Agreement by
the Company, and the Company’s consummation of the transactions contemplated
hereby, have been approved by (i) all of the members of the Company other than
GTSI and (ii) the Board (as defined in the Operating Agreement).
6.3 Enforceability. This Agreement constitutes the legal, valid, and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.
6.4 Insolvency. The Company is not insolvent and will not become insolvent as a
result of entering into this Agreement and fulfilling its obligations hereunder.
6.5 No Conflicts. The execution, delivery and performance of this Agreement by
the Company do not and will not (i) result in a violation of any law applicable
to the Company, or (ii) result in a material breach of, conflict with or default
under, any term or provision of any note, mortgage, bond, security agreement,
loan agreement, guaranty, pledge or other instrument, contract, agreement or
commitment to which the Company is a party or by which the Company or any of the
Company’s assets or properties, are subject or bound.
6.6 Acknowledgement. The Company acknowledges that the Purchase Price was
determined by arms’ length negotiations between the Parties.

 

-5-



--------------------------------------------------------------------------------



 



6.7 New Contracts. Since June 30, 2011 through the business day immediately
preceding the Closing Date, (i) the Company has not been awarded any new prime
contract vehicles by the U.S. government or any instrumentality thereof;
(ii) the Company has not been awarded any individual task order under prime
contract vehicles that existed prior to June 30, 2011 by the U.S. government or
any instrumentality thereof in excess of $1,600,000 and (iii) the Company has
not entered into new subcontract arrangements with prime contractors (excluding
teaming agreements entered into in the ordinary course of business); provided
that the Company was party to a teaming agreement with a prime contractor that
was awarded by the U.S. Department of Veteran Affairs Veterans Affairs
Transformation Twenty-One Total Technology Acquisition Program in July 2011.
6.8 No Inducements. Neither GTSI nor any other party has made any oral or
written representation, inducement, promise or agreement to the Company in
connection with the matters herein, other than as expressly set forth in this
Agreement, and in entering into this Agreement, the Company is not relying upon
any representation or statement of fact not expressly set forth in this
Agreement.
6.9 FOIA Requests. There are no pending requests by or on behalf of the Company
or any of its subsidiaries for information or documents relating to any GTSI
Releasee pursuant to FOIA or any equivalent claims for information from any
government agency.
6.10 Disclaimer. Except as expressly set forth in this Section 6, none of the
Company, nor (except as set forth in Section 7, as to the Continuing Members)
any of the Company’s Related Parties, nor any person or entity acting on behalf
of any of them, nor any of their respective affiliates, makes any representation
or warranty of any kind, express or implied, at law or in equity.
7. Representations and Warranties of the Continuing Members. Each of the
Continuing Members hereby represents and warrants, severally, but not jointly,
to GTSI as of the date hereof as follows:
7.1 Power and Authority. Eyak is duly organized, validly existing and in good
standing under the laws of the State of Alaska in accordance with the Alaska
Native Claims Settlement Act and has full corporate power and authority to
(a) execute and deliver this Agreement, (b) perform its obligations hereunder,
(c) fulfill the obligations imposed herein upon Eyak, and (d) consummate the
transactions contemplated herein. Global is duly organized, validly existing and
in good standing under the laws of the State of Alaska and has full corporate
power and authority to (a) execute and deliver this Agreement, (b) perform its
obligations hereunder, (c) fulfill the obligations imposed herein upon Global,
and (d) consummate the transactions contemplated herein.
7.2 Authorization. The execution, delivery and performance of this Agreement by
Eyak, and Eyak’s consummation of the transactions contemplated hereby, have been
duly authorized by all requisite corporate or other action of Eyak. The
execution, delivery and performance of this Agreement by Global, and Global’s
consummation of the transactions contemplated hereby, have been duly authorized
by all requisite corporate or other action of Global.

 

-6-



--------------------------------------------------------------------------------



 



7.3 Enforceability. This Agreement constitutes the legal, valid, and binding
obligation of each of the Continuing Members, enforceable against each of the
Continuing Members in accordance with its terms.
7.4 No Conflicts. The execution, delivery and performance of this Agreement by
each of the Continuing Members do not and will not (i) result in a violation of
any law applicable to such Continuing Member, or (ii) result in a material
breach of, conflict with or default under, any term or provision of any note,
mortgage, bond, security agreement, loan agreement, guaranty, pledge or other
instrument, contract, agreement or commitment to which such Continuing Member is
a party or by which such Continuing Member or any of such Continuing Member’s
assets or properties are subject or bound.
7.5 No Inducements. Neither GTSI nor any other party has made any oral or
written representation, inducement, promise or agreement to the Continuing
Members in connection with the matters herein, other than as expressly set forth
in this Agreement, and in entering into this Agreement, the Continuing Members
are not relying upon any representation or statement of fact not expressly set
forth in this Agreement.
7.6 Disclaimer. Except as expressly set forth in this Section 7, none of the
Continuing Members, nor (except as set forth in Section 6, as to the Company)
any of the Continuing Members’ Related Parties, nor any person or entity acting
on behalf of any of them, nor any of their respective affiliates, makes any
representation or warranty of any kind, express or implied, at law or in equity.
8. Representations and Warranties of GTSI. GTSI hereby represents and warrants
to the Continuing Members and the Company as of the date hereof as follows:
8.1 Power and Authority. GTSI is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware. GTSI has full
corporate power and authority to (a) execute and deliver this Agreement,
(b) perform its obligations hereunder, (c) sell, assign, transfer and deliver
the GTSI Interest to the Company, (d) fulfill the obligations imposed herein
upon GTSI, and (e) consummate the transactions contemplated herein.
8.2 Authorization. The execution, delivery and performance of this Agreement by
GTSI, and GTSI’s consummation of the transactions contemplated hereby, have been
duly authorized by all requisite corporate or other action of GTSI, including by
GTSI’s Board of Directors.
8.3 Enforceability. This Agreement constitutes the legal, valid, and binding
obligation of GTSI, enforceable against GTSI in accordance with its terms.
8.4 No Inducements. None of the Company or the Continuing Members or any other
party has made any oral or written representation, inducement, promise or
agreement to GTSI in connection with the matters herein, other than as expressly
set forth in this Agreement, and in entering into this Agreement, GTSI is not
relying upon any representation or statement of fact not expressly set forth in
this Agreement.

 

-7-



--------------------------------------------------------------------------------



 



8.5 Ownership of the GTSI Interest. GTSI is the sole owner and holder of, and
has the full and entire right, title, and interest in and to the GTSI Interest
to be redeemed, purchased and sold hereunder, free and clear of any and all
Liens, which GTSI Interest constitutes (a) one hundred percent (100%) of all of
the limited liability company interests of the Company owned by GTSI and its
Related Parties (excluding persons and entities that are Related Parties of GTSI
solely by reason of being employees or shareholders of GTSI), and (b) a
thirty-seven percent (37%) Percentage Interest (as defined in the Operating
Agreement) of the Company. Other than the GTSI Interest, GTSI neither owns nor
holds any other interest in the Company or any affiliate of the Company (other
than GTSI and its subsidiaries), nor does GTSI have any other right (whether or
not currently exercisable) thereto.
8.6 FOIA Requests. Other than the Initial Requests, there are no pending
requests by or on behalf of GTSI or any of its subsidiaries for information or
documents relating to any Company Releasee pursuant to FOIA or any equivalent
claims for information from any government agency.
8.7 Insolvency. GTSI is not insolvent and will not become insolvent as a result
of entering into this Agreement and fulfilling its obligations hereunder.
8.8 No Conflicts. The execution, delivery and performance of this Agreement by
GTSI do not and will not (i) result in a violation of any law applicable to
GTSI, or (ii) result in a material breach of, conflict with or default under,
any term or provision of any note, mortgage, bond, security agreement, loan
agreement, guaranty, pledge or other instrument, contract, agreement or
commitment to which GTSI is a party or by which GTSI or any of GTSI’s assets or
properties are subject or bound.
8.9 Certain Acknowledgements. GTSI acknowledges that it has conducted its own
independent review and analysis of and, based thereon, has formed an independent
judgment concerning, the GTSI Interest, the value of the GTSI Interest, and the
business, assets, condition, operations and prospects of the Company. GTSI, or
its advisors, has been afforded the opportunity to conduct due diligence on the
Company and has been provided with information and materials they deem
sufficient to evaluate the merits of the Redemption and the other transactions
contemplated hereby. GTSI is a publicly-traded company and each of GTSI and its
financial advisors has the expertise, knowledge and experience in financial and
business matters to enable it to utilize the information made available to it in
connection with the Redemption and the other transactions contemplated hereby,
to evaluate the merits and risks of the Redemption and the other transactions
contemplated hereby, and to make an informed decision with respect thereto and
such an evaluation and informed decision has been made. With respect to any
estimate, projection, budget or forecast delivered by or on behalf of the
Company and/or either Continuing Member to GTSI related to the GTSI Interest or
the business of the Company, GTSI acknowledges that (i) there are uncertainties
inherent in attempting to make such estimates, projections, budgets and
forecasts, (ii) GTSI is aware that actual results may differ materially, and
(iii) none of the Company or either Continuing Member makes or shall be deemed
to have made any representation or warranty with respect to any such estimate,
projection, budget or forecast or otherwise.
8.10 Disclaimer. Except as expressly set forth in this Section 8, none of GTSI,
nor any of GTSI’s Related Parties, nor any person or entity acting on behalf of
any of them, nor any of their respective affiliates, makes any representation or
warranty of any kind, express or implied, at law or in equity.

 

-8-



--------------------------------------------------------------------------------



 



9. Closing Date. The closing hereunder shall take place simultaneous with the
execution of this Agreement in McLean, Virginia (the “Closing”, and the date
thereof, the “Closing Date”) and may take place by conference call. At the time
of the Closing and as a condition to the obligations of the Company and the
Continuing Members hereunder, GTSI shall deliver to the Company and the
Continuing Members a copy of the opinion received from its financial advisor
that purchase of the GTSI Interest by the Company is fair from a financial point
of view to the shareholders of GTSI; provided that such opinion may not be
relied upon by the Company or the Continuing Members and the Company, the
Continuing Members and their respective representatives shall keep the contents
of such opinion confidential in accordance with the terms of Section 4 hereof.
To the extent permitted by applicable law and GAAP, the Parties will treat the
Closing as being effective as of 11:59 p.m. on the Closing Date.
10. Warranty and Covenant Not to Sue. Each Party warrants that only it owns the
claims being released by such Party herein, and that no assignment or
subrogation of such claim has been made by such Party. Except with respect to
disputes arising from a breach of this Agreement, the July Confidentiality
Agreement or the Confidentiality Order, each Party agrees not to file, charge,
claim, sue, or cause or permit to be filed, charged, or claimed any action for
any form of relief, whether in law or equity, against any other Party relating
to, arising out of, or based on the subject matter of any of the claims released
pursuant to Section 2 of this Agreement.
11. No Admission. The Parties agree that this Agreement is executed by the
Parties to compromise disputed claims and that the existence of this Agreement
shall not constitute, or be construed as, an admission of any violation or
breach of any agreement, law, order, ordinance, regulation or enactment, or of
wrongdoing of any kind by any Party, and each Party specifically denies any such
violation or wrongdoing on its part.
12. Return of Documents; Continuation of Confidentiality Obligations.
12.1 Promptly upon occurrence of the dismissals contemplated by Section 3
hereof, each Party shall return to each other Party or certify in writing that
it has destroyed any information obtained from each such other Party, whether
pursuant to discovery or either of the Confidentiality Agreements, excluding any
documents obtained through the Initial Requests. Each Party’s obligations not to
disclose information under the Confidentiality Agreements and the
Confidentiality Order shall survive this Agreement. None of the foregoing shall
prevent a Party from retaining copies or electronic versions of any document
filed with the Arbitrator or the Delaware Court of Chancery, or used in
connection with the preparation, issuance or Board consideration of the fairness
opinion provided to GTSI.
12.2 The Parties hereby agree that the July Confidentiality Agreement shall be
deemed to have superseded the April Confidentiality Agreement and that all
information provided under the April Confidentiality Agreement shall be governed
by and subject to the July Confidentiality Agreement. All information provided
by the Company under either of the Confidentiality Agreements shall be subject
to and used in accordance with the terms of the July Confidentiality Agreement.

 

-9-



--------------------------------------------------------------------------------



 



13. Non-Disparagement.
13.1 From the Closing Date until the three (3) year anniversary thereof, the
Company and the Continuing Members each agree that none of their respective
officers or directors will engage in any conduct that involves the making or
publishing of written or oral statements or remarks (including, without
limitation, the repetition or distribution of derogatory rumors, allegations,
negative reports or comments) that are directly or indirectly disparaging or
damaging to the integrity, reputation or good will of GTSI or any of its
officers, directors or subsidiaries. This provision is not applicable to
statements made in connection with (i) enforcement of this Agreement,
(ii) truthful testimony obtained through subpoena, (iii) truthful information
provided pursuant to investigation or request by any governmental body,
including, without limitation, truthful disclosure to the SEC, the SBA, the
Department of Justice and respective representatives of such agencies and
truthful information disclosed to fulfill applicable public company disclosure
obligations and disclosure obligations in connection with bids and proposals of
the Company or any of its subsidiaries, and (iv) presentations to and to
responses made to questions by stockholders, lenders and analysts and similar
parties, all such disclosures in accordance with Section 4 hereof.
13.2 From the Closing Date until the three (3) year anniversary thereof, GTSI
agrees that none of its officers or directors will engage in any conduct that
involves the making or publishing of written or oral statements or remarks
(including, without limitation, the repetition or distribution of derogatory
rumors, allegations, negative reports or comments) that are directly or
indirectly disparaging or damaging to the integrity, reputation or good will of
any of the Company or the Continuing Members or any of their respective
officers, directors or subsidiaries. This provision is not applicable to
statements made in connection with (i) enforcement of this Agreement,
(ii) truthful testimony obtained through subpoena, (iii) truthful information
provided pursuant to investigation or request by any governmental body,
including, without limitation, truthful disclosure to the SEC, the SBA, the
Department of Justice and respective representatives of such agencies and
truthful information disclosed to fulfill applicable public company disclosure
obligations and disclosure obligations in connection with bids and proposals of
GTSI or any of its subsidiaries, and (iv) presentations to and to responses made
to questions by stockholders, lenders and analysts and similar parties, all such
disclosures in accordance with Section 4 hereof.
14. FOIA.
14.1 For a period of three (3) years after the Closing, the Company agrees that
it and its subsidiaries and representatives (on its behalf) shall not, directly
or indirectly, make or pursue any request pursuant to FOIA or any equivalent
request for information from any government agency naming any GTSI Releasee or
requesting information relating to any GTSI Releasee; provided, however, that if
in connection with any governmental investigation of or third party legal
proceeding against the Company, which was first discovered (including any
investigation by a government agency or of occurrences or circumstances, in each
case not currently known by the Company) following the Closing, the Company
determines, based upon advice of counsel, that obtaining documents covered by
the preceding clause could lead to relevant information that could assist in its
defense, then the Company may file a FOIA request to pursue such documents,
after prior written notice to GTSI, which notice shall include a copy of such
FOIA request.

 

-10-



--------------------------------------------------------------------------------



 



14.2 GTSI and its subsidiaries agree not to appeal or continue to pursue
requests, documents, claims or actions under the Initial Requests. For a period
of three (3) years after the Closing, GTSI agrees that it and its subsidiaries
and representatives (on its behalf) shall not, directly or indirectly, make or
pursue any request pursuant to FOIA or any equivalent request for information
from any government agency naming any Company Releasee or requesting information
relating to any Company Releasee; provided, however, that if in connection with
any governmental investigation of or third party legal proceeding against GTSI,
which was first discovered (including any investigation by a government agency
or of occurrences or circumstances, in each case not currently known by GTSI)
following the Closing, GTSI determines, based upon advice of counsel, that
obtaining documents covered by the preceding clause could lead to relevant
information that could assist in its defense, then GTSI may file a FOIA request
to pursue such documents, after prior written notice to the Company, which
notice shall include a copy of such FOIA request.
15. Tax and Financial Matters.
15.1 The Company and the Continuing Members agree to cause the Company to close
its books as of the close of business on the Closing Date so as to determine the
share of each Member’s (as defined in the Operating Agreement) (including GTSI)
profits or losses for the period from January 1, 2011 through the Closing Date.
15.2 The Company shall engage Aronson LLC to perform an audit of financial
statements of the Company for the period from January 1, 2011 through the close
of business on the Closing Date. The Company shall make such audited financial
statements available to GTSI within ninety (90) days after the Closing for
inclusion in GTSI’s financial statements and Form 10-K filing with the SEC.
16. General Provisions.
16.1 Expenses. Each Party shall pay all of its own costs and expenses (including
attorneys’ and accountants’ fees and other out-of-pocket expenses) in connection
with the prosecution of the Settled Litigation, the pursuit or defense of the
Disputes, the negotiation and execution of this Agreement, the performance of
its obligations hereunder and the consummation of the transactions contemplated
hereby.
16.2 Amendment and Waiver. No amendment, modification or waiver of any of the
provisions of this Agreement shall be effective against any Party unless such
modification, amendment or waiver is approved in writing by such Party. No
course of dealing between the Parties or any delay in exercising any rights
hereunder shall operate as a waiver of any rights.
16.3 Parties in Interest; Successors and Assigns. No Party may assign this
Agreement without the prior written consent of the other Parties. This Agreement
shall be binding upon and shall inure to the benefit of the Parties and their
respective successors and assigns.
16.4 Entire Agreement. This Agreement, together with the Confidentiality
Agreements and the Confidentiality Order, constitute the entire agreement
between the Parties on the subject matter hereof. Where used herein, the
singular shall apply to the plural, the plural to the singular, and one gender
to the other or the neuter where the context so requires.

 

-11-



--------------------------------------------------------------------------------



 



16.5 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
hereof, which shall remain in full force and effect.
16.6 Counterparts. This Agreement may be executed either as one document or in
separate counterparts, whether originals or copies of originals transmitted by
facsimile or other electronic means, each of which will be deemed an original,
and all of which, when taken together, will constitute one and the same
Agreement.
16.7 Governing Law. The law of the Commonwealth of Virginia shall govern all
questions concerning the construction, validity, interpretation and
enforceability of this Agreement and the performance of the obligations imposed
by this Agreement, without giving effect to any choice of law or conflict of law
rules or provisions (whether of Virginia or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the
Commonwealth of Virginia.
16.8 Venue. Each of the Parties irrevocably consents to the exclusive
jurisdiction and venue of the United States District Court for the Eastern
District of Virginia and any state court located within Fairfax County,
Commonwealth of Virginia. Each of the Parties agrees: (i) that each of the
United States District Court for the Eastern District of Virginia and any state
court located within Fairfax County, Commonwealth of Virginia shall be deemed to
be a convenient forum; (ii) to the service of process in any such legal
proceeding in the United States District Court for the Eastern District of
Virginia or any state court located within Fairfax County, Commonwealth of
Virginia by the mailing of such process by registered or certified mail, postage
prepaid, at its address for notices provided for herein; (iii) not to assert (by
way of motion, as a defense or otherwise), in any such legal proceeding
commenced in the United States District Court for the Eastern District of
Virginia or any state court located within Fairfax County, Commonwealth of
Virginia, any claim that any of the Parties is not subject to personal
jurisdiction of such court or that such legal proceeding has been brought in an
inconvenient forum; and (iv) that the venue of such proceeding is proper and
that this Agreement may be enforced in or by the United States District Court
for the Eastern District of Virginia and any state court located within Fairfax
County, Commonwealth of Virginia.
16.9 Waiver of Jury Trial. EACH OF THE PARTIES IRREVOCABLY WAIVES THE RIGHT TO A
JURY TRIAL IN CONNECTION WITH ANY LEGAL PROCEEDING RELATING TO OR ARISING OUT OF
THIS AGREEMENT.
16.10 No Other Consideration. The Parties affirm that the terms stated herein
are the only consideration for their executing this Agreement, and that no other
representations, promises, or agreements of any kind have been made by any
person or entity to cause them to execute this Agreement.
16.11 Acknowledgment. In entering into this Agreement, the Parties acknowledge
that they are represented by counsel of their choice, or had the opportunity to
be represented by counsel of their choice. The Parties affirm that they have
read the Agreement in its entirety, have had a full and fair opportunity to
consider and understand its terms, and to be advised by their counsel. The
Parties further acknowledge that they execute the Agreement of their own free
will and without coercion.

 

-12-



--------------------------------------------------------------------------------



 



16.12 Notices. All notices, requests, demands and other communications shall be
in writing and shall be deemed to have been duly given if delivered personally
or if sent by a nationally recognized overnight delivery service or by
registered or certified mail, return receipt requested, properly addressed and
postage prepaid to the address set forth below.

     
GTSI CORP.
  THE EYAK CORPORATION
2553 Dulles View Drive
  P.O. Box 340
Suite 100
  Cordova, AK 99574
Herndon, VA 20171
  Attn: President
Attn: Sterling Phillips, President
  Telecopier: 907-424-5161
Telecopier: 709-502-2933
   
 
 
with a copy to:
with a copy to:
   
 
  THE EYAK CORPORATION
GTSI CORP.
  360 W. Benson Blvd., Suite 210
2553 Dulles View Drive
  Anchorage, AK 99503
Suite 100
  Attn: Brennan Cain, Corporate Counsel
Herndon, VA 20171
  Telecopier: 907-334-6973
Attn: Joe Ugialoro, General Counsel
   
Telecopier: 703-222-5217
  EYAK TECHNOLOGY, LLC
 
  201 E. Third Avenue
GLOBAL TECHNOLOGY GROUP, LLC
  Anchorage, AK 99501
2627 C Street, Suite 100
  Attn: President
Anchorage, AK 99503
  Telecopier: 907-276-5636
Attn: Eleanor Andrews
   
Telecopier: 907-279-2757
 
with a copy to:
 
   
 
  EYAK TECHNOLOGY, LLC
 
  22980 Indian Creek Drive Suite 400
 
  Dulles, VA 20166
 
  Attn: President
 
  Telecopier: 703-880-5376

16.13 No Brokers. Each of the Parties represents and warrants to the other
Parties (except, as to GTSI, for Raymond James Financial, Inc. and, as to the
Company, for Houlihan Lokey) that it has not employed any broker in carrying out
the negotiations relating to this Agreement. Each Party shall indemnify and hold
harmless the other Parties from and against any claim for brokerage or other
commission arising out of the Redemption contemplated hereby.
16.14 Survival of Representations, Warranties and Covenants. The representations
and warranties contained in this Agreement shall survive until the nine
(9) month anniversary of the Closing; except that the representations and
warranties contained in sections 6.1, 6.2, 6.3, 7.1, 7.2, 7.3, 8.1, 8.2, 8.3,
8.5 and 8.9 shall survive until their applicable statute of limitations, and
each covenant and agreement contained in this Agreement, shall survive the
Closing and be enforceable in accordance with its terms until such covenant or
agreement has been fully performed.

 

-13-



--------------------------------------------------------------------------------



 



16.15 Further Assurances. Each of the Parties agrees to execute and deliver to
the other Parties such other documents and instruments as may be reasonably
requested in furtherance of the performance of the terms, covenants, and
conditions of this Agreement. The Parties further agree to cooperate in carrying
out this Agreement, including, without limitation, the amendment of the
Operating Agreement to reflect the Redemption and the removal of GTSI as a party
thereto.
(Signature page follows)

 





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the Parties has executed and delivered this
Agreement as of the date first above written.

                  GTSI CORP.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                THE EYAK CORPORATION    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                GLOBAL TECHNOLOGY GROUP, LLC    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                EYAK TECHNOLOGY, LLC    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

